Citation Nr: 0411268	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sickle cell trait with 
osteoarthritis.

2.  Entitlement to service connection for back and lower extremity 
joint pain as secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right arm 
disorder.

4.  Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 1988.

These matters come to the Board of Veterans' Appeals (Board) from 
a May 1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied entitlement to 
the benefits sought on appeal.  The veteran perfected an appeal of 
that decision.

The veteran's appeals were previously before the Board in February 
2001, at which time the case was remanded to the RO for additional 
development.  The Board notes that in that remand the Board 
determined that the veteran had failed to perfect an appeal of the 
denial of service connection for back and lower extremity joint 
pain, claimed as secondary to pes planus, and the determination 
that new and material evidence had not been submitted to reopen 
the claim for service connection for a right arm disorder.  In his 
June 1999 substantive appeal, however, the veteran stated that he 
was appealing all of the issues included in the statement of the 
case, which included those two issues, as well as the issue of 
service connection for sickle cell trait.  Although he did not 
provide any specific arguments pertaining to service connection 
for back and lower extremity joint pain or the right arm disorder, 
he is not required to provide such arguments in order for the 
Board to have jurisdiction of his appeal; he need only indicate 
his intent to appeal the issues to the Board.  See Gomez v. 
Principi, 17 Vet. App. 369 (2003).  For that reason the Board 
finds that it has jurisdiction of the additional issues.

The RO did not include the issue of entitlement to an increased 
rating for bilateral pes planus in the April 1999 statement of the 
case, although the veteran had included that issue in his July 
1998 notice of disagreement.  In the February 2001 remand the 
Board instructed the RO to provide to the veteran a statement of 
the case on that issue, which the RO accomplished in December 
2001.  The veteran timely submitted a substantive appeal on the 
increased rating issue in January 2002, and the Board also finds 
that that issue is within the Board's jurisdiction.

The issues of entitlement to service connection for back and lower 
extremity joint pain as secondary to bilateral pes planus, whether 
new and material evidence has been received to reopen a claim for 
service connection for a right arm disorder, and entitlement to an 
increased rating for bilateral pes planus will be addressed in the 
remand portion of this decision.  These issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence designated 
by the veteran, and provided him a VA examination in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's sickle cell trait existed before entering service and 
was not aggravated by service.

3.  A question of such medical complexity or controversy is not 
presented to warrant obtaining the opinion of an independent 
medical expert.


CONCLUSIONS OF LAW

1.  Sickle cell trait with osteoarthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The need for an independent medical opinion is not shown.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 29.901, 20.902 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that although he had sickle cell trait prior 
to entering service, the abnormality was aggravated by the 
strenuous physical activity and high-altitude flying in which he 
participated while in service.

Development of the Claim

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001 VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

Here, the "initial unfavorable" rating decision, regarding the 
issue of entitlement to service connection for sickle cell trait 
with osteoarthritis, was issued in May 1998, more than two years 
before the passage of the VCAA.  Only after that rating action was 
promulgated did the AOJ, on April 2001 provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The RO notified the veteran of the information and evidence needed 
to substantiate his claim in April 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was required 
to submit, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that was 
relevant to his claims, and to provide signed authorizations for 
each medical care provider so that VA could obtain that evidence 
on his behalf.  The RO also instructed him to submit any evidence 
in his possession that was relevant to his claim.  The RO informed 
him that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility to 
provide the evidence in support of his claim.  The veteran 
responded to the April 2001 notice by indicating that he had no 
additional evidence to submit in support of his claim.

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Although the 
April 2001 notice was sent following the May 1998 decision, the 
veteran has had almost three years following that notice to submit 
additional evidence or identify evidence for the RO to obtain.  
Following the April 2001 notice the RO obtained additional 
evidence, and based on that additional evidence the RO re-
adjudicated the substantive merits of the veteran's claim in 
supplemental statements of the case issued in April and July 2003.  
In re-adjudicating the claim for service connection the RO 
considered all the evidence of record and applied the same 
benefit-of-the doubt standard of proof as when initially 
adjudicating the claim.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the same 
standard of proof.  The veteran was provided the opportunity to 
present evidence at a hearing before a member of the Board, but he 
failed to appear for the scheduled hearing.  

In the April 1999 statement of the case and supplemental 
statements of the case issued in April and July 2003, the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to service connection and the rationale 
for determining that the evidence he had then submitted did not 
show that those requirements were met.  In the February 2001 
remand the Board informed the veteran of the outstanding evidence 
that was needed in order to substantiate his claim.  The RO 
notified the veteran that his case was being sent to the Board, 
and informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

For these reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's May 1998 unfavorable 
decision.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(prejudice is not shown if the claimant has been given adequate 
notice of the need to submit evidence or argument on the question 
being considered and an opportunity to submit such evidence and 
argument and to address that question at a hearing).  

In general, the statute and regulation also provide that VA will 
also make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts to 
obtain his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary to 
obtain this evidence, including authorizations for the release of 
medical records.  In a claim for compensation benefits the duty to 
assist includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c) (2003).  

The RO has obtained the veteran's service medical records, and the 
VA treatment records he identified.  The RO also provided him a VA 
medical examination, and obtained a medical opinion regarding the 
claimed aggravation of sickle cell trait during active service.  
The veteran has also submitted multiple medical research articles 
in support of his contentions.  

In his July 2000 written arguments the veteran's representative 
requested that the Board obtain an independent medical opinion 
regarding the claimed aggravation of the pre-existing sickle cell 
trait during service.  In the February 2001 remand the Board 
instructed the RO to provide the veteran a VA medical examination 
and to obtain medical opinions on whether sickle cell trait 
existed prior to service; whether the abnormality underwent an 
increase in severity during service and, if so, whether such an 
increase was due to the natural progress of the disease; and, if 
the abnormality did not pre-exist service, whether the veteran 
currently had osteoarthritis due to the onset of the abnormality 
during service.  The RO provided the veteran a VA medical 
examination in January 2002, and in February 2003 obtained an 
additional medical opinion to answer those questions.  The 
examination and medical opinion included a review of the evidence 
in the veteran's claims file.  The Board finds, therefore, that 
the RO has complied with the Board's February 2001 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
veteran is, as a matter of law, entitled to compliance with the 
Board's remand instructions).  The Board further finds that the 
medical evidence of record is sufficient to resolve the issue, and 
that good cause has not been shown for obtaining an independent 
medical opinion.  38 C.F.R. § 20.902 (2003).

The veteran has not alluded to the existence of any other evidence 
that is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in or aggravated by service.  38 C.F.R. § 3.303 
(2003).

In order to establish service connection for the claimed disorder, 
there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable statutes.  38 C.F.R. § 
3.303(c) (2003).

Aggravation of a Pre-existing Disability

According to the statute, every veteran shall be taken to have 
been in sound condition when entering service, except as to 
defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).

In this regard the Board notes that 38 C.F.R. § 3.304(b), the 
regulation implementing section 1111 of the statute, provides that 
the veteran shall be taken to have been in sound condition on 
entering service except as to any disabilities noted at that time, 
or where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to service.  In the implementing 
regulation the Secretary eliminated the third prong of the test 
regarding the presumption of soundness, that being whether clear 
and unmistakable evidence demonstrates that the injury or disease 
was not aggravated during service.

VA's General Counsel has determined that 38 C.F.R. § 3.304(b) is 
invalid to the extent that the regulation states that the 
presumption of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  See VAOPGCPREC 3-03.  In order to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, the burden is on VA 
to show by clear and unmistakable evidence that the disease or 
injury existed prior to service and that the disease or injury was 
not aggravated by service.  The Board will, therefore, follow the 
statute in determining whether the presumption of soundness 
applies and whether, if applicable, the presumption has been 
successfully rebutted by the evidence.

In determining whether the presumption of soundness applies and, 
if so, whether it has been successfully rebutted, the opinion of 
the General Counsel left intact the remaining provisions of 38 
C.F.R. § 3.304(b) pertaining to that issue.  According to the 
regulation, only such conditions as are recorded in examination 
reports are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury does 
not constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the disease 
or injury pre-existed service.  See Harris v. West, 11 Vet. App. 
456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  Determinations 
regarding the pre-existence of a disability should be based on 
medical judgment derived from accepted medical principles, and the 
clinical factors pertinent to the basic character, origin, and 
development of such injury or disease.  History conforming to 
accepted medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded probative 
value consistent with accepted medical and evidentiary principles 
regarding incurrence, symptoms, and course of the injury or 
disease, together with all other lay and medical evidence 
concerning the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2003).

According to the statute, a pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  
Identical language is included in 38 C.F.R. § 3.306(a), the 
regulation implementing section 1153 of the statute.  In 
VAOPGCPREC 3-03 the General Counsel also determined, however, that 
section 1153 of the statute, and section 3.306 of the regulation, 
are not applicable in determining whether the presumption of 
soundness under 38 U.S.C.A. § 1111 has been rebutted:  "The 
requirement of an increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the presumption of 
aggravation under 38 U.S.C. § 1153 and does not apply to 
determinations concerning the presumption of sound condition under 
38 U.S.C. § 1111."  VAOPGCPREC 3-03, page 11.  This determination 
by the General Counsel is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).

Although the General Counsel has determined that the definition of 
"aggravation" located in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of soundness 
has been rebutted, the statute and regulation do not otherwise 
provide any definition of "aggravation" to be applied in making 
that determination.  The word "aggravate" is defined in the 
dictionary as "to make worse."  Webster's New Riverside University 
Dictionary 86 (2nd Ed. 1984).  In determining whether the 
presumption of soundness has been rebutted the Board will, 
therefore, consider whether the veteran's sickle cell trait was 
"made worse" by his military service.

Standard of Proof

In the May 1998 rating decision the RO denied entitlement to 
service connection for sickle cell trait with osteoarthritis by 
finding that the claim was not well grounded.  The VCAA, which was 
enacted in November 2000, eliminated the concept of a well-
grounded claim.  The current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a material 
issue, the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102 (2003).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board is precluded from considering law in the adjudication of 
an appeal that has not been previously considered by the RO, 
unless the Board's application of the law in the first instance is 
not prejudicial to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).  In the April and July 2003 supplemental statements of the 
case the RO denied service connection for sickle cell trait with 
osteoarthritis based on the substantive merits of the claim, after 
having fulfilled the duty to assist, and notified the veteran of 
the law then being applied.  The veteran was then given the 
opportunity to submit evidence and argument in response.  Any 
deficiencies contained in the original statement of the case were, 
therefore, rectified, and the Board can apply the standard of 
review shown above in evaluating the veteran's claim without 
prejudice to him.  Curry, 7 Vet. App. at 68.

Analysis

As an initial matter the Board notes that in denying service 
connection for sickle cell trait with osteoarthritis in the May 
1998 rating decision, the RO determined that the abnormality was a 
congenital or developmental defect that was not subject to service 
connection, in accordance with 38 C.F.R. § 3.303(c) (2003).  VA's 
General Counsel has held, however, that service connection may be 
established for a "disease," but not a "defect," of congenital, 
developmental, or familial (hereditary) origin.  VAOPGCPREC 82-90.  
The General Counsel defined "disease" in this context as "any 
deviation from or interruption of the normal structure or function 
of any part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Citing 
Dorland's Illustrated Medical Dictionary 385 (26th Ed.1974).

The veteran has presented medical treatises explaining the 
distinction between sickle cell trait and sickle cell disease.  
Individuals who are homozygous for the HbS gene have sickle cell 
disease (they have inherited an HbS gene from both parents), and 
virtually 100 percent of their red blood cells are characterized 
by the HbS gene.  Individuals who are heterozygous for the gene 
(having inherited one HbS gene, and one normal gene) are carriers 
of the condition and have the sickle cell trait.  A significant 
percentage of red blood cells are normal in heterozygous 
individuals.  Individuals with the sickle cell trait are 
clinically normal, but may display some clinical manifestations 
under stressful conditions, such as severe hypoxia.  Approximately 
8.0 percent of individuals of African descent carry the gene, but 
only approximately 0.8 percent are homozygous, meaning they have 
the actual disease.  Ali Taher, M.D., Sickle Cell Anemia, 
eMedicine Journal, Vol. 2, No. 5, at http://www.emedicine.com (May 
4, 2001).  

The veteran contends that the multiple occurrences of 
musculoskeletal pain that he suffered during and since service 
have been manifestations of sickle cell crises, in that the 
primary clinical manifestation of a sickle cell crisis is pain (as 
well as other vascular abnormalities).  The medical research 
articles he submitted indicate that a loss of oxygen, such as that 
occurring while flying at high altitudes in an unpressurized 
aircraft or with physical exertion, can bring about a sickle cell 
crisis in individuals who are heterozygous for the gene (a sickle 
cell trait carrier).  A sickle cell crisis, which is manifested by 
pain, can result in short- and long-term organ damage.  Harvey 
Simon, M.D., Ed., Sickle Cell Disease, WebMDHealth, available at 
http://www.webmd.com (last accessed June 12, 2001).

The veteran's medical records show that he is heterozygous for the 
gene, in that only 58 percent of his red blood cells are 
characterized by the HbS gene; the remaining red blood cells are 
normal.  The medical evidence also indicates that although he has 
the sickle cell trait, their have been no clinical findings 
attributed to sickle cell disease.  His service medical records 
and VA treatment records include documentation of him having the 
sickle cell trait.  The medical evidence does not indicate that he 
suffers from sickle cell anemia, that he has ever experienced a 
sickle cell crisis, or that any of his multiple musculoskeletal 
complaints have been attributed to his sickle cell status.  In 
other words, the medical evidence does not establish that the 
genetic defect of having the sickle cell trait has resulted in 
"any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs," thereby 
constituting a disease.  VAOPGCPREC 82-90.  

For the reasons shown above, it is unclear from the available 
evidence whether the disability claimed by the veteran is a 
congenital defect that is not subject to service connection, 
pursuant to 38 C.F.R. § 3.303(c) (2003), or a familial disease for 
which service connection may be granted if the disease initially 
becomes manifest during service.  For the purpose of analysis the 
Board will assume that the disability for which the veteran is 
claiming service connection is a disease that is subject to 
service connection, and that his claim is supported by a current 
medical diagnosis of disability.  The question remains of whether 
the disorder existed prior to service and was aggravated during 
service.  Hickson, 12 Vet. App. at 253.  

The existence of the sickle cell trait was not "noted" when the 
veteran was examined on entering service in November 1976.  He is, 
therefore, entitled to the presumption of sound condition on 
entering service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) 
(in order for the disorder to be "noted" on entering service, the 
disorder must be found on examination).

The presumption of soundness will be successfully rebutted if 
clear and unmistakable evidence shows that the disorder pre-
existed service and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 2002); VAOPGCPREC 3-03.  The Court has held that in 
determining whether a disorder pre-existed service all medically 
accepted evidence can be considered, including a recorded medical 
history and a medical opinion acquired several years after 
service.  Harris, 11 Vet. App. at 456.

In this case the veteran has acknowledged that the existence of 
the sickle cell trait was determined shortly following his birth.  
He also submitted multiple medical research articles showing that 
the sickle cell trait is genetically determined, as cited above.  
The RO provided the veteran a VA medical examination in January 
2002, as a result of which the VA physician stated in a June 2002 
report that the veteran had been born with the sickle cell trait.  
In a February 2003 report a second VA physician stated that "it is 
indisputable that the veteran had sickle cell trait prior to his 
entrance [in service]," and that the sickle cell trait did not 
have its onset during service.  There is no evidence indicating 
that the sickle cell abnormality initially became manifest during 
service.  For these reasons the Board finds that the evidence 
clearly and unmistakably shows that the sickle cell trait existed 
prior to the veteran's entrance on active duty.

As previously stated, the veteran contends that although his 
sickle cell trait existed prior to entering service, the 
abnormality was aggravated by flying in unpressurized aircraft and 
physical exertion during service, as manifested by the joint pain 
he then suffered.  He claims that aggravation of the sickle cell 
trait caused degenerative joint disease (osteoarthritis) as a 
result of inadequate oxygen levels, in that such deprivation 
caused the sickle cell trait to destroy the tissue in his joints.

His service medical records disclose that in October 1978 his 
airborne status was evaluated pursuant to Army regulations for 
individuals with sickle cell trait or sickle cell disease.  
According to the October 1978 treatment note, those regulations 
prohibited flight status for individuals who were positive for the 
sickle cell trait, as well as individuals with sickle cell 
disease.  The physician then noted that the veteran's only symptom 
was pain in the knees and ankles with running, and that he had 
previously experienced ankle sprains secondary to eversion of the 
ankle.  Examination of the joints then revealed normal range of 
motion without crepitus, instability, or effusion.  The physician 
then entered an assessment of "probable trait," and determined 
that the veteran was not airborne-qualified.  The veteran was then 
given a limited profile and offered genetic counseling.

The veteran was again evaluated in March 1979 due to a revision in 
the Army regulation pertaining to individuals with the sickle cell 
trait.  According to the March 1979 treatment note, the revised 
regulation provided that a servicemember was to be disqualified 
for airborne status only if he was positive for the sickle cell 
trait and had a decreased hematocrit or he was symptomatic.  
Diagnostic testing then revealed a hematocrit of 46 percent, which 
the physician determined to be normal.  The physician determined 
that although the veteran had the sickle cell trait, he had not 
had any sickle cell crises since his enlistment, or in childhood.  
The physician also noted that a number of the veteran's siblings 
were positive for the trait, but had not had any problems.  In 
accordance with the revised regulation, the limited profile was 
removed and the veteran was then returned to airborne status.

The service medical records also show that the veteran complained 
of pain in various joints, including the hands, shoulders, ankles, 
knees, back, and feet.  His complaints were, however, attributed 
to specific trauma to the joint, pes planus (for which service 
connection has been established), or the stress of running.  None 
of his complaints were shown to be related to his sickle cell 
status, nor do the service medical records document any occurrence 
of a sickle cell crisis.  Although he may have flown in high-
altitude aircraft, there is no documentation of him having 
experienced hypoxia or any sickle cell crisis as a result of such.

The VA treatment records show that although the veteran was noted 
to be positive for the sickle cell trait, he has not received 
treatment for any complaints or clinical findings attributed to 
sickle cell disease since his separation from service in June 
1988.  He has received treatment for other multiple medical 
problems.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (the absence of evidence of complaint 
or treatment for the claimed disorder for several years following 
separation from service is evidence that the disorder was not 
aggravated by service).

A July 2000 VA treatment record discloses that the veteran had 
sought an evaluation for sickle cell disease with a complaint of 
generalized aches and pains for the previous 15-20 years.  The 
physician then noted that the veteran's medical history was 
significant for the sickle cell trait, and that previous X-ray 
studies of the joints were negative for pathology.  Diagnostic 
testing had shown hemoglobin S of 58 percent.  Examination of the 
extremities revealed no abnormalities, and the physician 
determined that the sickle cell trait was probably not the cause 
of the veteran's complaints.

During the January 2002 VA medical examination the veteran 
reported having pain in all the joints with moderate to severe 
exertion since 1980.  He also stated that his symptoms became 
worse after he was separated from service.  He denied having had 
any hospitalizations due to a sickle cell crisis.  Examination of 
the joints revealed no abnormalities, and the examiner referenced 
prior X-ray studies of the joints, which were normal.  The 
examination, which included a review of the veteran's claims file, 
resulted in an assessment of sickle cell trait by history per the 
veteran, with chronic arthralgia on moderate exertion without 
radiographic evidence of degenerative joint disease.  In a June 
2002 addendum to the report of the January 2002 examination the VA 
physician determined that the veteran had been born with the 
sickle cell trait, that he had had no manifestations of the trait 
during service, and that there were no clinical findings to 
support a diagnosis of arthritis.

In February 2003 the RO obtained a medical opinion from a VA 
physician regarding the pre-existence and aggravation of the 
claimed sickle cell trait with osteoarthritis.  In that report the 
VA physician determined, based on review of the medical evidence 
in the veteran's claims file, that (1) it is unlikely that the 
sickle cell trait increased in severity during service; (2) there 
were no radiographic findings to support a diagnosis of 
osteoarthritis; and (3) osteoarthritis is not attributed to sickle 
cell trait, in that medical studies had shown no increase in the 
incidence of bone or joint disease with sickle cell abnormalities.  

There is no medical evidence of record showing that sickle cell 
trait was made worse during or as a result of military service, or 
that the veteran has osteoarthritis due to such worsening of the 
pre-existing abnormality.  The veteran's assertions that the 
sickle cell trait was aggravated during service, and resulted in 
the development of osteoarthritis, are not probative because he is 
not competent to provide evidence of such, in that such an 
assessment requires medical knowledge that he does not possess.  
See Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 
525 U.S. 962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, his statement that a pre-
existing disorder worsened in service is not probative because he 
is not competent to provide such evidence).  For that reason the 
Board finds that the probative evidence clearly and unmistakably 
demonstrates that sickle cell trait with osteoarthritis was not 
worsened during service.

In summary, the evidence clearly and unmistakably shows that 
sickle cell trait pre-existed the veteran's entrance on active 
duty.  The evidence also clearly and unmistakably indicates that 
the abnormality was not aggravated by service.  For those reasons 
the Board finds that the presumption of sound condition on 
entering service has been successfully rebutted, that sickle cell 
trait existed prior to the veteran entering service, and that 
sickle cell trait was not aggravated during service.  The Board 
has determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
sickle cell trait with osteoarthritis.


ORDER

The claim of entitlement to service connection for sickle cell 
trait with osteoarthritis is denied.


REMAND

As previously stated, the Board finds that the issues on appeal 
include entitlement to service connection for back and lower 
extremity joint pain as secondary to service-connected bilateral 
pes planus; whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a right 
arm disorder; and entitlement to a disability rating in excess of 
10 percent for bilateral pes planus.  The veteran has not, 
however, been informed of the evidence required to substantiate 
these claims, as required by the VCAA.  See 38 U.S.C.A. § 5103 
(West 2002); Quartuccio, 16 Vet. App. at 187; 38 C.F.R. § 3.159(b) 
(2003).  The Board finds, therefore, that remand of these issues 
is required.

Furthermore, the available evidence indicates that additional 
development is needed on the issues of entitlement to service 
connection for back and lower extremity joint pain and an 
increased rating for pes planus.  Specifically, the evidence 
indicates that the veteran has continued to receive treatment for 
these complaints from the VA medical center (MC).  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should not be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, as the most 
recent VA medical examination for pes planus occurred in October 
1997, the Board is of the opinion that a current medical 
examination is necessary in order to determine the current 
severity of service-connected pes planus.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers, inpatient and outpatient, VA and private, who 
treated the veteran for lower extremity pain and/or pes planus 
since his separation from service.  After securing any necessary 
release, the RO should obtain copies of such records that are not 
in file.  Specifically, the RO should obtain any treatment records 
from the East Orange VAMC from July 1996 to September 1997, July 
2000 to July 2002, and from November 2002 to the present.  If the 
RO is not able to obtain any identified records, the claims file 
should be documented to that effect and the veteran so notified.

3.  The RO should provide the veteran a VA medical examination in 
order to document the manifestations of bilateral pes planus.  The 
claims file and a copy of this remand should be made available to 
and be reviewed by the examiner.  The examination should include 
any diagnostic tests or studies, including X-ray studies, that are 
deemed necessary for an accurate assessment.

The examiner should conduct an examination of the feet and provide 
a diagnosis for any pathology found.  The examiner should document 
all manifestations of pes planus and provide an opinion on whether 
the pes planus is pronounced, severe, moderate, or mild.  In 
making that assessment the examiner may consider the following 
definitions:

a) Pronounced; marked pronation, extreme tenderness of plantar 
surfaces  of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances;

b) Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities; 

c) Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and use 
of the feet; 

d) Mild; symptoms relieved by built-up shoe or arch support.

7.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



